DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12, and 14-16 are pending in this application.  Claims 2 and 13 have been cancelled.  Claims 1, 3-12, and 14-16  are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (JPH11130A- English Translation provided by Applicant and cited on the 04/24/2020 IDS.
	With respect to claims 1, 12, and 14, Ichikawa et al teach a liquid seasoning (condiment) which comprises solid matter in the form of grated and dried vegetables such as onions, carrots, radishes, garlic, and ginger, and raw ingredients for producing the liquid seasoning such as various types of vinegar, flavors, oils and fats, spices, and fruit juices (abstract; [0001]; [0008]-[0009]; [0013]).  It is noted that Ichikawa et al disclose that the vegetable is not limited.  According to Ichikawa et al, the dried vegetables have an average particle diameter of about 0.1 mm or more before water absorption, wherein said dried vegetables swell to about 2 to 5 times in volume after water absorption [0008]. Other suitable particle sizes include 0.5 mm or less and 2 mm or less [0008].  Further, Ichikawa et al teach blending the dried vegetables in the liquid seasoning in the amount of 0.3 to 20% ([0008] and [0013]).  Ichikawa et al teach sterilization ([0010]).
	Given that Ichikawa et al teach blending dried vegetables with water/moisture containing liquid ingredients such as fruit juice and vinegar ([0017]-[0018]: Examples 2-3) and given that the reference also teaches that said dried vegetables swell to about 2 to 5 times in volume after water absorption, Ichikawa et al suggest a liquid condiment wherein the dried vegetables are immersed and swollen in the liquid seasoning. 
Ichikawa et al teach the liquid seasoning/condiment, wherein dried vegetables are immersed and swollen in the liquid seasoning in size ranges and amounts that overlap with each of the claimed ranges. Ichikawa et al teach that the dried vegetables swell from 2 to 5 times in volume. To the extent that Ichikawa et al fail to expressly disclose the aspect ratio, the reference is considered to satisfy this claim limitation since the prior art teaches a liquid seasoning comprising swollen vegetables that is substantially similar to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
	Moreover, given that Ichikawa et al teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, Ichikawa et al teach liquid seasonings comprising swollen vegetables in concentrations that overlap with each of the respective claimed size ranges. For instance, when a particle size of 2 mm is used and swells to 5 times its volume, then it will fall within the size range of 8 mm or more and less than 20 mm. Because the total amount of swollen vegetables can be included in amounts of 0.3 to 20%, this overlaps with the claim limitation that the total amount of the swollen vegetables having a size of 0.5 mm or more and less than 20 mm is 5 to 60% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) 
	Regarding claim 3, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claims 1 and 12, wherein dried vegetables are immersed and swollen in the liquid seasoning in size ranges and amounts that overlap with each of the claimed ranges. To the extent that Ichikawa et al fail to expressly disclose the angle of repose limitation as recited in claim 3, respectively, the reference is considered to satisfy this claim limitations since the prior art teaches a liquid seasoning comprising swollen vegetables that is substantially similar to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
	Regarding claim 4, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claim 1, wherein the dried vegetables include but are not limited to onions and carrots ([0008]).
	Regarding claims 5, 15, and 16, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claim 1. The reference teaches that there are no restrictions for the flavors that can be used, as long as they are listed in the food additive list [0009]. Therefore, it would have been obvious to include any type of edible flavor, which encompasses the claimed emulsion type flavor or oil-soluble flavor, in the liquid seasoning.
	Regarding claim 6, Ichikawa et al teach the liquid seasoning as recited above with respect to claim 1. According to Ichikawa et al the seasoning can be used as a pasta sauce or a sauce used in pots [0012]. Therefore, it would have been obvious to use the liquid seasoning of Ichikawa et al. for cooking. 
	Regarding claim 7, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claim 1. Given that Ichikawa et al teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, the reference reasonably suggests swollen vegetables that overlap with the size range of 3 mm or more and less than 8 mm in amounts of 5 to 50% by mass. For instance, when a particle size of 2 mm is used and swells to 2 or 3 times its volume, then it will fall within the size range of 3 mm or more and less than 8 mm. Furthermore, 0.3 to 20% overlaps with 5 to 50% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) 
	Regarding claim 8, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claim 7. Given that Ichikawa et al teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, the reference reasonably suggests swollen vegetables that overlap with the size range of 0.5 mm or more and less than 3 mm in amounts of 5 to 30% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	Regarding claims 9-10, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claim 7. Given that Ichikawa et al teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, the reference reasonably suggests swollen vegetables that overlap with the size range of 8 mm or more and less than 20 mm in amounts of 1 to 30% by mass and 5 to 15% by mass. For instance, when a particle size of 2 mm is used and swells to 5 times its volume, then it will fall within the size range of 8 mm or more and less than 20 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	Regarding claim 11, Ichikawa et al teach the liquid seasoning/condiment as recited above with respect to claim 7. Given that Ichikawa et al teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, Ichikawa et al teach liquid seasonings wherein the size range of the swollen vegetables overlaps with the claimed size range. Because the total amount of swollen vegetables can be included in amounts of 0.3 to 20%, this overlaps with the claim limitation that the total amount of the swollen vegetables having a size of 0.5 mm or more and less than 20 mm is 20 to 55% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	van Eck et al is cited as general state of the art.

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed particle size and the claimed invention provides for unexpected/improved results.
As set forth above, Ichikawa et al teach a liquid seasoning which comprises solid matter in the form of grated and dried vegetables and raw ingredients for producing the liquid seasoning such as various types of vinegar, flavors, oils and fats, spices, and fruit juices.  According to Ichikawa et al, the dried vegetables have an average particle diameter of about 0.1 mm or more before water absorption, wherein said dried vegetables swell to about 2 to 5 times in volume after water absorption [0008]. Other suitable particle sizes include 0.5 mm or less and 2 mm or less [0008].  Further, Ichikawa et al teach blending the dried vegetables in the liquid seasoning in the amount of 0.3 to 20% ([0008] and [0013]). 
	Ichikawa et al teach blending dried vegetables with water/moisture containing liquid ingredients such as fruit juice and vinegar ([0017]-[0018]: Examples 2-3) and also teach that said dried vegetables swell to about 2 to 5 times in volume after water absorption, Ichikawa et al suggest a liquid condiment wherein the dried vegetables are immersed and swollen in the liquid seasoning. 
To the extent that Ichikawa et al fail to expressly disclose the particle size percents, the reference is considered to satisfy these claim limitations since the prior art teaches a liquid seasoning comprising swollen vegetables that is substantially similar to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
	It is further noted that the selection and manipulation of particle size percents is well-within the skill of the art.  In the absence of unexpected results, the chosen particle size appears to be no more than a matter of choice and well-within the skill of the art.
The declaration under 37 CFR 1.132 filed March 10, 2022 is insufficient to overcome the rejection of claims 1, 3-12, and 14-16 based upon 35 U.S.C. 103  as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the claims.  Applicant claims dried vegetables but only onions and cabbage are contemplated.  There is no explanation as to how the use of onions and cabbage represents all vegetables.  Only lemon flavor is contemplated.  Applicant does not claim sugar, salt, sodium glutamate, or xanthan gum. The Examples provided are not commensurate in scope with the claims.  The broadest claim recites “wherein the seasoning liquid comprises one or more selected from the group consisting of vinegar, a fruit juice, a flavoring oil, a flavor, and a spice extract.”  The Examples are specific for components and amounts which are not claimed.
2)  The product appears to be process dependent wherein sterilization appears to be required.
3)  There is no analysis of the data.

Attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221.
	 Applicant is using known components taught by Ichikawa et al for their art-recognized function to obtain no more than expected results.  It is not seen that Applicant has provided a showing of unexpected results.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
November 3, 2022